MORRIS, Judge.
Jarrett C. Buckley appeals a nonfinal order entered on November 13, 2015, vacating a final order of dismissal entered on September 8, 2015. See Fla. R. App. P. 9.130(a)(5). Buckley contends that the trial court improperly vacated the order of dismissal, and JP Morgan Chase Bank, N.A., concedes error. See generally Commonwealth Land Title Ins. Co. v. Freeman, 884 So.2d 164 (Fla. 2d DCA 2004). Accordingly, we reverse the nonfinal order and remand for the trial court to reinstate the order of dismissal entered on September 8, 2015.
Reversed and remanded.
BLACK and SLEET, JJ., Concur.